EXHIBIT 10.30

R.R Donnelley

Management By Objective Plan

(As amended effective January 1, 2009)

OVERVIEW

The RR Donnelley Management By Objective Plan (the “Management By Objective
Plan” or the “Plan”) is designed to promote the growth and profitability of RR
Donnelley and its subsidiaries with incentives to reward and enhance the
retention of eligible employees. Awards are made depending on the Company’s
financial performance and on how well an eligible employee performs against
individual objectives that link to and support RR Donnelley’s strategic and
financial priorities.

The Plan is a sub-plan of the R. R. Donnelley & Sons Company 2004 Performance
Incentive Plan (the “2004 PIP”) and is subject to all of the performance
conditions established pursuant to the 2004 PIP and the limitations set forth
therein. With respect to participants who are subject to Section 162(m) of the
Internal Revenue Code, as amended (the “Code”), to the extent that any term of
the Plan conflicts with the terms of the 2004 PIP, the terms of the 2004 PIP
will apply.

The Human Resources Committee of the Board of Directors (the “Committee’)
administers the Plan. The Committee has authority to establish rules and
regulations for the Plan’s implementation and administration, including the
authority to impose limitations and conditions, with respect to competitive
employment or otherwise, that are not inconsistent with the Plan’s purposes.

PARTICIPATION

Eligibility is limited to officers selected by the Committee and other key
employees designated in writing annually by the Chief Human Resources Officer.

TARGET AWARD PERCENTAGE AND PLAN FUNDING

Each eligible participant’s target incentive opportunity under the Management By
Objective Plan is a percentage of such participant’s base salary as of
December 31 of the Plan Year, or such other amount as determined by the
Committee. This is referred to as the “Target Award Percentage” and will be
communicated to eligible participants annually. Eligible wages do not include
disability benefit payments. The “Plan Year” for any year is the calendar year.

Subject to the performance conditions established under the 2004 PIP and the
limitations set forth therein, the Company must fund the Plan for a Plan Year
for participants to receive an award for that Plan Year. The decision whether or
not to fund the Plan for a particular Plan Year, as well as the Plan’s funding
level, is made by the Committee in its sole discretion. Plan funding decisions
are made after the completion of the Plan Year based upon the Company’s
financial performance and other relevant facts and circumstances as determined
by the Committee.

If the Company funds the Plan, then awards will be made based upon the Plan’s
funding level and the participant’s achievement of his or her personal
objectives, up to 100% of the participant’s Target Award Percentage. The
Committee will determine the percentage of the participant’s Target Award
Percentage to be paid out based upon achievement of personal objectives and the
Plan’s funding level, and such percentages will be communicated to the
participant.

Any actual award made under the Management By Objective Plan can range from 0%
to 100% of the Target Award Percentage, depending upon the Plan’s funding level
and achievement of the participant’s personal objectives.

Example 1. Susan’s base salary is $200,000, her Target Award Percentage is 50%,
she achieves all of her personal objectives, the Plan funding level for the year
is 100%, and the Committee determines that Susan’s award should not be subject
to any adjustments. Susan’s award for the Plan Year would be $100,000 ($200,000
base salary X 50% full Target Award Percentage X 100% Plan funding).

 

Page 1 of 3



--------------------------------------------------------------------------------

Example 2. Same facts as 1 except that, due to the Company’s financial
performance, the Plan funding level is 50% rather than 100%. Susan’s award would
be $50,000 ($200,000 base salary X 50% award percentage X 50% Plan funding).

Example 3. Same facts as 1 except that Susan doesn’t achieve all of her personal
objectives, resulting in an award percentage of 25%, which is less than her
Target Award Percentage of 50%. Susan’s award would be $50,000 ($200,000 base
salary X 25% award percentage X 100% Plan funding).

PERSONAL OBJECTIVES

Personal objectives are established for each participant each Plan Year to link
and support RR Donnelley’s strategic and financial priorities. A participant’s
personal objectives are determined each year in consultation with the
participant and his or her manager and are communicated to the participant in
writing as part of the objective goal-setting process. The Committee’s
determination of whether a participant has attained, in whole or in part, the
participant’s personal objectives for a Plan Year, shall be final and binding.

AWARD AMOUNT AND PAYMENT

Awards are paid following the Plan Year after the Committee has certified the
achievement of performance goals under the 2004 PIP and the Plan funding
decisions and personal performance measurements have been made. Except as
otherwise provided herein or by the Committee at the time the target awards for
a Plan Year are determined, any award to be paid under the Plan shall be paid to
recipients within 2 1/2 months after the end of the Plan Year (i.e., by
March 15). A participant must be on the payroll of the Company as of the
scheduled payment date to receive an award. Special provisions apply to retirees
and in the case of a participant’s death or Disability. (Please refer to the
Changes in Employment Status section of this document for details.)

Notwithstanding the foregoing, any awards for the 2009 Plan Year will be paid in
four equal (25%) annual installments, with the first installment paid in 2010
and the last in 2013. In each instance, the installment will be paid during the
first two and a half months of the calendar year. However, if the total 2009
award payable to a participant is less than $500, it will be paid in full by
March 15, 2010. If a participant is terminated for any reason other than
retirement, death or Disability, all future installment payments are forfeited.
RR Donnelley retains the right to cancel any and all payments under the Plan for
any reason.

The Committee has discretionary authority to increase or decrease the amount of
the award otherwise payable if it determines that an adjustment is appropriate
to better reflect the actual performance of the Company and/or the participant;
provided, however, that the Committee may not increase the amount of the award
payable to a person who is a “covered employee,” as defined in Section 162(m) of
the Code, to an amount in excess of the amount earned under the 2004 PIP. The
Committee also has discretionary authority to reduce the amount of the award
otherwise payable if it determines that the participant engaged in misconduct.

BENEFITS AND TAX TREATMENT

Award payments are subject to applicable deductions, including social security
taxes and federal and applicable state and local income tax withholding.

The treatment of award payments as compensation for purposes of other RR
Donnelley employee benefits plans is determined by the terms of the applicable
plans.

CHANGES IN EMPLOYMENT STATUS

 

A. PROMOTIONS, DEMOTIONS, TRANSFERS, CHANGES IN ASSIGNMENT

If a participant is promoted, demoted, transferred to or between business units
or from corporate during the year, any award payout normally will be calculated
by prorating the payouts for each eligible position based on the time assigned
to that position.

 

Page 2 of 3



--------------------------------------------------------------------------------

B. NEW HIRE

Employees hired prior to October 1st of the Plan Year shall be eligible to
participate in the Management By Objective Plan in the year of hire if
designated. Eligible employees hired after September 30th of the Plan Year shall
not be eligible to begin participation in the Plan until the following year,
except for those who receive approval for participation from the Company’s Chief
Human Resources Officer.

 

C. RETIREMENT, DEATH or DISABILITY

A participant’s retirement*, death, or Disability** during a Plan Year or prior
to the payment date will not disqualify a participant from eligibility to
receive any award that otherwise would be due under the Plan. Participants who
are granted an award for any Plan Year for which awards are being paid in
installments but who retire before the final installment is paid will receive
payments on the same schedule as active employees. Participants who are granted
an award for any Plan Year for which the awards are being paid in installments
but who die or who become Disabled before the final installment is paid will
receive payment of the balance of the award in a single lump sum payable to the
participant or his or her estate.

 

* For purposes of the Plan, “retirement” generally means (i) retirement at age
65, or (ii) retirement at or after age 55 with 5 or more years of continuous
service.

** For purposes of the Plan, “Disability” means disability as defined as in the
Company’s long-term disability policy as in effect at the time of the
participant’s disability.

 

D. OTHER TERMINATION

If participant’s employment terminates for reasons other than retirement (as
defined above), death, or Disability (as defined above) prior to the scheduled
payment date, no award shall be payable.

ADMINISTRATION

The Committee has full discretionary authority to administer the Plan, including
the authority to determine the performance achievement attained under the Plan.
The Committee may delegate to members of RR Donnelley’s management the authority
to administer the Plan and determine performance under the Plan.

RR Donnelley retains the right to amend or terminate the Plan at any time.

Questions regarding the Plan should be directed to the Corporate Compensation
Department.

 

Page 3 of 3